LOGO [g735027g0506081627205.jpg]    Exhibit 10.1

SURMODICS, INC.

2019 EQUITY INCENTIVE PLAN

Non-Qualified Stock Option Award Agreement

SurModics, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby grants an Option to purchase shares of the Company’s common
stock to you, the Participant named below. The terms and conditions of the
Option Award are set forth in this Non-Qualified Stock Option Agreement (the
“Agreement”), consisting of this cover page and the Terms and Conditions on the
following pages, and in the Plan document, a copy of which has been provided to
you. Any capitalized term that is used but not defined in this Agreement shall
have the meaning assigned to it in the Plan as it currently exists or as it is
amended in the future.

 

Name of Participant: [                                           ] No. of Shares
Covered: [                ]    Grant Date:             , 20     Exercise Price
Per Share: $[                ]    Expiration Date:             , 20     Vesting
and Exercise Schedule: Dates   

Portion of Shares as to Which

Option Becomes Vested and Exercisable

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your right to purchase shares of
the Company’s common stock pursuant to this Option.

 

PARTICIPANT:    SURMODICS, INC.                                       
                                                       By:  
                                                                                
             Title:                                         
                                                   



--------------------------------------------------------------------------------

SurModics, Inc.

2019 Equity Incentive Plan

Non-Qualified Stock Option Award Agreement

Terms and Conditions

 

1.

Non-Qualified Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code and
will be interpreted accordingly.

 

2.

Vesting and Exercisability of Option.

(a)    Scheduled Vesting. This Option will vest and become exercisable as to the
number of Shares and on the dates specified in the Vesting and Exercise Schedule
on the cover page to this Agreement, so long as your Service to the Company does
not end. The Vesting and Exercise Schedule is cumulative, meaning that to the
extent the Option has not already been exercised and has not expired or been
terminated or cancelled, you or the person otherwise entitled to exercise the
Option as provided in this Agreement may at any time purchase all or any portion
of the Shares subject to the vested portion of the Option.

(b)    Accelerated Vesting. Vesting and exercisability of this Option may be
accelerated during the term of the Option under the circumstances described in
Section 12(b) of the Plan, and at the discretion of the Committee in accordance
with Section 3(b)(2) of the Plan.

 

3.

Expiration. This Option will expire and will no longer be exercisable at 4:00
p.m. Central Time on the earliest of:

 

  (a)

The expiration date specified on the cover page of this Agreement;

 

  (b)

Upon your termination of Service for Cause;

 

  (c)

Upon the expiration of any applicable period specified in Section 6(e) of the
Plan or Section 2 of this Agreement during which this Option may be exercised
after your termination of Service; or

 

  (d)

The date (if any) fixed for termination or cancellation of this Option pursuant
to Section 12 of the Plan.

 

4.

Service Requirement. Except as otherwise provided in Section 6(e) of the Plan or
Section 2 of this Agreement, this Option may be exercised only while you
continue to provide Service to the Company or any Affiliate, and only if you
have continuously provided such Service since the Grant Date of this Option.

 

5.

Exercise of Option. Subject to Section 4, the vested and exercisable portion of
this Option may be exercised in whole or in part at any time during the Option
term by delivering a written or electronic notice of exercise to the Company’s
Corporate Controller or to such other party as may be designated by such officer
including an outside plan administrator, and by providing for payment of the
exercise price of the Shares being acquired and any related withholding taxes.
The notice of exercise must be in a form approved by the Company and state the
number of Shares to be purchased, the method of payment of the aggregate
exercise price and the directions for the delivery of the Shares to be acquired,
and must be signed or otherwise authenticated by the person exercising the
Option. If you are not the person exercising the Option, the person submitting
the notice also must submit appropriate proof of his/her right to exercise the
Option.

 

Non-Qualified Stock Option Award Agreement (2019 Equity Incentive Plan)   Page 2



--------------------------------------------------------------------------------

6.

Payment of Exercise Price. When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:

 

  (a)

Cash (including personal check, cashier’s check or money order);

 

  (b)

By means of a broker-assisted cashless exercise in which you irrevocably
instruct your broker to deliver proceeds of a sale of all or a portion of the
Shares to be issued pursuant to the exercise to the Company in payment of the
exercise price of such Shares; or

 

  (c)

By delivery to the Company of Shares (by actual delivery or attestation of
ownership in a form approved by the Company) already owned by you that are not
subject to any security interest and that have an aggregate Fair Market Value on
the date of exercise equal to the exercise price of the Shares being purchased;
or

 

  (d)

By authorizing the Company to retain, from the total number of Shares as to
which the Option is being exercised, that number of Shares having a Fair Market
Value on the date of exercise equal to the exercise price for the total number
of Shares as to which the Option is being exercised.

 

7.

Withholding Taxes. You may not exercise this Option in whole or in part unless
you make arrangements acceptable to the Company for payment of any federal,
state, local or foreign withholding taxes that may be due as a result of the
exercise of this Option. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy such withholding tax obligations, and otherwise agree to satisfy such
obligations in accordance with the provisions of Section 14 of the Plan. You may
satisfy such withholding tax obligations by delivering Shares you already own or
by having the Company retain a portion of the Shares being acquired upon
exercise of the Option, provided you notify the Company in advance of any
exercise of your desire to pay withholding taxes in this manner. Delivery of
Shares upon exercise of this Option is subject to the satisfaction of applicable
withholding tax obligations.

 

8.

Delivery of Shares. As soon as practicable after the Company receives the notice
of exercise and payment of the exercise price as provided above, and has
determined that all other conditions to exercise, including satisfaction of
withholding tax obligations and compliance with applicable laws as provided in
Section 16(c) of the Plan, have been satisfied, it shall deliver to the person
exercising the Option, in the name of such person, the Shares being purchased,
as evidenced by issuance of a stock certificate or certificates, electronic
delivery of such Shares to a brokerage account designated by such person, or
book-entry registration of such Shares with the Company’s transfer agent. The
Company shall pay any original issue or transfer taxes with respect to the issue
or transfer of the Shares and all fees and expenses incurred by it in connection
therewith. All Shares so issued shall be fully paid and nonassessable.

 

9.

Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below. You may not assign or transfer this
Option except (i) for a transfer upon your death in accordance with your will or
by the laws of descent and distribution, or (ii) pursuant to a domestic
relations order. The Option held by any such transferee will continue to be
subject to the same terms and conditions that were applicable to the Option
immediately prior to its transfer and may be exercised by such transferee as and
to the extent that the Option has become exercisable and has not terminated in
accordance with the provisions of the Plan and this Agreement.

 

Non-Qualified Stock Option Award Agreement (2019 Equity Incentive Plan)   Page 3



--------------------------------------------------------------------------------

10.

No Shareholder Rights Before Exercise. Neither you nor any permitted transferee
of this Option will have any of the rights of a shareholder of the Company with
respect to any Shares subject to this Option until a certificate evidencing such
Shares has been issued, electronic delivery of such Shares has been made to your
designated brokerage account, or an appropriate book entry in the Company’s
stock register has been made. No adjustments shall be made for dividends or
other rights if the applicable record date occurs before your stock certificate
has been issued, electronic delivery of your Shares has been made to your
designated brokerage account, or an appropriate book entry in the Company’s
stock register has been made, except as otherwise described in the Plan.

 

11.

Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

12.

Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

13.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

14.

Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Option Award by electronic means and request your acceptance of
this Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

 

Non-Qualified Stock Option Award Agreement (2019 Equity Incentive Plan)   Page 4